10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

MARC A. SAGGESE, ESQ.
Nevada Bar No. 7166

SAGGESE & ASSOCIATES, LTD.
732 S. Sixth Street, Suite 201

Las Vegas, Nevada 89101

Te|ephone 702.778.8883

Facsimile 702.778.8884
Marc@MaxLawNV.com

Attorney for Defendant

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

UNITED STATES OF AMER]CA,
CASE NO.: 2:12-CR-440-RCJ-GWF
Plaintiff;

vs.
ORDER

CLARENCE ADAMS’ FOR RE'I`URN OF DEFENDANT
CLARENCE ADAMS’ PASSPORT

Defendant.

 

 

IT lS HEREBY STIPULATED AND AGREED, by and between Robert Knief,
Assistant United States Attorney, Marc A. Saggese, Esq., attorney for Defendant Clarence
Adams, that Defendant Clarence Adams’ United States passport be returned to Defendant Adamsl

from pre-trial services.

DATED this 16th day of November, 2016.

 

 

/s/ ROBERT A. KNIEF /s/ MARC A. SAGGESE, ESQ.
ROBERT A. KNIEF MARC A. SAGGESE, ESQ.
Assistant United States Attorney Nevada Bar No. 7166
333 Las Vegas Blvd. South, Ste. 5000 SAGGESE & ASSOCIATES, LTD.
Las Vegas, NV 89101 732 S. Sixth Street, Suite 201

Las Vegas, Nevada 89101

Attorney for Defendant

_1-

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2112-cr-00440-RCJ-GWF Document 393 Filed 11/16/16 Page 2 of 2

ORDER
Based upon the foregoing Stipulation, and with good cause appearing, IT IS HEREBY
ORDERED that the Retum of Defendant Clarence Adams’ United States Passport is
GRANTED.
IT IS FURTHER ORDERED that Pretria| services shall return Mr. Clarence Adams’
passport to Mr. Adams.
_/ IT IS SO ORDERED.

Moatedthis /_éday of M//»!é'j ,2016.

UNITED STA S DISTRICT COURT JUDGE

Respectfully submitted by:
/s/ MARC A. SAGGESE, ESQ.

 

MARC A. SAGGESE, ESQ.
Nevada Bar No. 7166

SAGGESE & ASSOCIATES, LTD.
732 S. Sixth Street, Suite 201

Las Vegas, Nevada 89101

Telephone 702.778.8883

Attomey for Defendant

 

 

 

